Campbell, 1st Dep. Att’y-Gen.,
In your recent letter you state that one, whom we shall designate as “A,” was arrested on a charge of operating a motor-vehicle while under the influence of intoxicating liquor; 'that he has been held for court to answer said charge, but has not yet been tried nor has his ease been otherwise disposed of; that upon receipt of said information, accompanied by a doctor’s certificate attesting the truth of such charge, and after investigation, his license to operate a motor-vehicle has been suspended by your department pending the disposition of his case and until such suspension is lifted by your department; and that protest has been filed, contesting your authority so to do until and unless “A” has been convicted of the charge.
You ask to be advised as to your authority to suspend an operator’s license under these facts.
The authority of the Secretary of Highways to suspend or revoke a motor-vehicle operator’s license is based upon sections 13 and 23 of the Act of June 30, 1919, P. L. 678, as last amended by the Act of June 14, 1923, P. L. 718. (The Prohibition Enforcement Act of March 27, 1923, P. L. 34, provides for the revocation of a- motor-vehicle operator’s license upon conviction of violation of certain provisions of that act, which provisions are not applicable to the matter of your inquiry and so are not considered.)
Section 13 authorizes the Secretary, after hearing upon notice given, (1) to suspend the license of (a) a reckless or careless operator endangering the safety of the public; (b) an habitual violator of the provisions of that act; (2) to suspend or revoke the license of any operator convicted of a misdemeanor or a felony in connection with the use of a motor-vehicle.
It also authorizes him, upon investigation, to suspend the license of any such operator who has been involved in an accident resulting in injury to person or property, upon the sworn statement of two reputable persons that such accident was the result of recklessness or carelessness on the part of such licensee, and directs the annulment of such license after hearing, if the evidence justifies such action.
Section 23 prohibits (a) the tampering with, making use of or operating a motor-vehicle without the knowledge or consent of the owner or custodian thereof; (b) the operation of a motor-vehicle while under the influence of intoxicating liquor or any narcotic or habit-producing drug or the permitting of any such person to operate such vehicle; (c) taking part in any race or speed contest for a price or wager upon a public highway, or attempting to establish or lower any speed record upon a public highway; (d) turning off the lights of a motor-vehicle for the purpose of avoiding identification or arrest. Said section requires any operator of a motor-vehicle who shall have injured the person or property of any other user of the highway to stop and render such assistance as may be necessary and to give, upon request, his name and address to the injured party or his proper representative.
*306This section, after providing that violation of any of its provisions shall constitute a misdemeanor, and after providing penalties upon conviction thereof, contains the following clause: . . and the clerk of the court in which such conviction is had shall certify forthwith such conviction to the commissioner, who shall suspend or revoke the license issued to such person, and no other license shall be issued to such person for a period of one (1) year following such suspension or revocation.”
The authority given in these sections to revoke the operator’s license for violation of any of the provisions of said section 23, including that of operating a motor-vehicle while under the influence of intoxicating liquor, is based upon a conviction of the offence charged, and there is no authority given to either suspend or revoke a license for such cause until and unless the operator is convicted, nor is there any authority to suspend such license after arrest, pending final disposition of the case.
You are, therefore, advised that the suspension of the operator’s license of “A” was without authority, and the same should be immediately reinstated.
If “A” is convicted of the offence charged, it will then be the duty of the Secretary to revoke his license, upon receipt of the certificate of the clerk of the courts evidencing such conviction.
From C. P. Addams, Harrisburg, Pa.